Citation Nr: 0815444	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  03-21 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis, and, if 
so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in June 2004, at 
which time the Board remanded the veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is again properly before the Board.

The veteran testified before a Veterans Law Judge (VLJ) at a 
Travel Board hearing at the  RO in December 2003; a 
transcript is of record.  The VLJ who conducted the hearing 
is no longer employed by the Board, and the law requires that 
a VLJ who participates in a hearing must participate in any 
decision on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. 
§ 20.707 (2007).  Therefore, the veteran was given an 
opportunity to testify at another hearing.  In March 2008 the 
veteran indicated in writing that he does not wish to have 
another hearing, and wants the claim considered on the 
evidence of record.


FINDINGS OF FACT

1.  In an April 1992 rating decision, the RO denied service 
connection for hepatitis.  The veteran did not appeal that 
rating decision, and it became final.

2.  Evidence received since the final April 1992 RO decision 
is new, relates to an unestablished fact necessary to 
substantiate the claims, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claims.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
hepatitis is related to the veteran's period of active 
military service.


CONCLUSION OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for hepatitis has been 
received, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).

2.  The veteran's hepatitis was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209). 

In June 2002, October 2003, and November 2004, the RO sent 
the veteran letters informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the September 2002 rating 
decision, April 2003 SOC, and November 2007 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The information 
required by Dingess was included in the SSOC mailed to the 
veteran in December 2007.  Moreover, since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no prejudice 
to the veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the June 2002 letter to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence to Reopen the Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for hepatitis was denied in 
a rating decision dated in April 1992.  At that time, the RO 
noted that the veteran's service medical records (SMRs) are 
negative for a finding or diagnosis of hepatitis in service.  
In addition, VA medical center (VAMC) records from February 
1992 included the diagnosis of hepatitis B secondary to 
intravenous (IV) drug use.

Since the April 1992 rating decision, the new evidence which 
has been submitted includes a June 2002 statement in which 
the veteran wrote that he was hospitalized in Heidelberg, 
Germany, in 1978 due to hepatitis for approximately three 
weeks.  May 1992 test results from a private laboratory were 
negative for hepatitis A and hepatitis B, and were positive 
for hepatitis C.  In October 2002 the Red Cross sent the 
veteran a letter stating that February 2001 test results 
showed that the veteran may have been infected for hepatitis 
B or hepatitis C.  At October 2002 VAMC treatment the veteran 
was doing well with no complaints of chest pain, shortness of 
breath, abdominal pain, or nausea and vomiting.

B.C., M.D., the veteran's private physician, wrote in 
February 2004 that the veteran has hepatitis C and that it 
could have been contracted during his military service. 

The veteran had a VA examination in March 2005 and the 
examiner reviewed his claims file.  The veteran reported to 
the examiner that in 1978 he became ill with yellowish 
discoloration of his eyes, malaise, and other symptoms.  He 
said that he was hospitalized for three weeks in Heidelberg 
and was diagnosed with hepatitis.  The veteran said that he 
might have contracted hepatitis from his in-service work as a 
medic, and discussed an incident in Greece where he treated a 
civilian who was bleeding profusely, without protective 
equipment.  He denied having received any blood transfusions, 
but said that he had practiced unsafe sex while stationed in 
Germany.  The veteran's symptoms were on and off fatigue and 
occasional nausea and vomiting.  He was followed at a VAMC 
every three months, and did not take medication for his 
liver.  

On clinical evaluation, the veteran was ambulatory and not in 
distress, cooperative, and oriented.  There were no signs of 
cirrhosis or changes in the skin.  The examiner diagnosed the 
veteran with hepatitis C reception and status post hepatitis 
B infection, and opined that it is at least as likely as not 
that any hepatitis residual found during the examination was 
related to the veteran's service.  The opinion was based upon 
the history that the veteran provided, and the examiner noted 
that hepatitis C can be silent for many years after it is 
acquired. 

In November 2006 the veteran underwent another VA 
examination, and the examiner reviewed his claims file.  The 
veteran was negative for hepatitis A and hepatitis B, and a 
test for hepatitis C showed that his blood was reactive for 
the antibody.  The examiner noted that the veteran did not 
have active hepatitis C disease and that, since hepatitis C 
does not involve acute hepatitis signs and symptoms until 
years after exposure, it was not the cause of the 1978 
hospitalization.  Overall, the examiner opined that, without 
serologic evidence of exposure to other forms of hepatitis, 
there is no evidence that the veteran's hepatitis was service 
connected.  A physician who reviewed the examination results 
in January 2007 opined that it is very rare for hepatitis C 
to cause an acute illness which would require 
hospitalization.  He continued that the natural history is 
for there to be chronic low grade hepatitis which is usually 
asymptomatic until the development of cirrhosis.  The 
physician also noted that alcohol can be a cause of 
hepatitis, and that the veteran has a history of alcohol and 
substance abuse.  He was unable to determine the etiology of 
the veteran's hepatitis in 1978 or determine whether the 
veteran had hepatitis C during his active service.

The Board views this evidence as being new and material 
because, when presumed credible, it contributes to a more 
complete picture of the origins of the veteran's hepatitis.  
Therefore, it bears directly and substantially upon the 
specific matter under consideration and is so significant as 
to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the appellant's claim.

III.  Service Connection

A Request For Information form in the veteran's claims file 
indicates that the Appeals Management Center was unable to 
obtain records showing that the veteran was treated at the 
Heidelberg Hospital.  The hospital did not have any records 
pertaining to the veteran from 1978.  D.R.F., who served with 
the veteran, wrote in October 2006 that in 1978 he received a 
telephone call from the veteran that he was in the hospital 
and had been diagnosed with hepatitis.  Mr. F's statement 
cannot be taken as direct evidence of the veteran's 1978 
hospitalization.  As discussed above, the veteran's SMRs do 
not show any diagnosis of or treatment for hepatitis, and the 
veteran indicated in writing on January 31, 1980 that he did 
not wish to have a separation examination. 

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion. See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
When the March 2005 VA examiner opined that it was least as 
likely as not that the veteran's hepatitis was related to his 
military service, he was relying on the veteran's account of 
his in-service exposure to blood and his 1978 
hospitalization.  As noted above, the SMRs contain no 
evidence that the veteran was diagnosed with hepatitis while 
in service or that he was hospitalized in 1978.  In addition, 
there is no indication that the examiner had any evidence of 
the unprotected exposure to blood or of the 1978 
hospitalization other than the veteran's reporting.  It has 
been held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described).  

In addition, the physician who reviewed the results of the 
veteran's November 2006 VA examination wrote that there was 
no way to determine whether the veteran had hepatitis C while 
he was in service, because at that time there was no test for 
it.  Therefore, the veteran could not have been diagnosed 
with hepatitis C during his 1978 hospitalization.  Since the 
veteran currently has hepatitis C, the March 2005 VA opinion 
is of no probative value in linking the veteran's current 
hepatitis with his service because it is based upon an 
inaccurate or incredible factual premise.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (opinion based upon 
inaccurate factual premise has no probative value).

Dr. C opined it is possible that the veteran's hepatitis was 
contracted while he was in military service.  However, Dr. C 
did not provide any rationale or support for his opinion, and 
therefore the Board finds that it is of a speculative nature 
and is of little probative value.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty); also Black 
v. Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is 
inadequate when unsupported by clinical evidence).

After careful consideration, the Board finds that the 
evidence preponderates against the veteran's claims of 
entitlement to service connection for hepatitis.  Therefore, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
reopened claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.



ORDER

The reopened claim for service connection for hepatitis is 
denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


